Citation Nr: 0417717	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  03-11 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carol L. Eckart


INTRODUCTION

The veteran served on active duty from August 1983 to March 
1984.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of August 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Newark, New Jersey.  The RO denied entitlement to service 
connection for PTSD.  The Board notes that a prior final 
denial of entitlement to service connection for a psychiatric 
disorder, classified as schizoaffective disorder, was made by 
the RO in a prior rating decision dated in December 1990.  
However, because the veteran is filing a claim for PTSD, 
which differs from the psychiatric disorder denied in 1990, 
there is no need to address the question of whether new and 
material evidence has been submitted.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in December 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that she is entitled to service 
connection for PTSD or aggravation of some other psychiatric 
disorder besides PTSD based on harassment.  She asserts in 
her hearing testimony that she was sexually harassed by a 
sergeant while she was working as an administrative 
assistant.  She indicated that the sergeant was aware that 
she was having problems at the time of the harassment.  She 
also testified that there were charges brought against the 
sergeant and that she was asked to testify against him.  The 
hearing testimony revealed that service personnel records may 
exist that may be probative to the issue on appeal.  

A review of the record reflects that the service personnel 
records have yet to be obtained.  The service medical records 
also reflect that the veteran sought treatment for 
psychiatric complaints in January 1984 and was diagnosed with 
dysthymic disorder.  

In addition because the veteran's claimed stressors primarily 
involve allegations of personal assault, threats, and 
harassment, any development of the record must be in 
accordance with that required of claims involving allegations 
of personal assault.  See Patton v. West, 12 Vet. App. 272, 
276 (1999).  In Patton, the Court pointed out that there are 
special evidentiary development procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 
1995).

The general M21-1 provisions on PTSD claims in 5.14 require 
that in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence. 
MANUAL M21-1, Part III, 5.14(b)(2).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities. MANUAL M21-1, 
Part III, 5.14(c).  Further, the provisions of subparagraphs 
(7) and (8) indicate that "[b]ehavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor", and that "secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes" and that "[e]vidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric physician."  
When read together, the Court states that the subparagraphs 
show that in personal-assault cases the Secretary has 
undertaken a special obligation to assist a claimant in 
producing corroborating evidence of an in-service stressor.

Also in Patton, the Court qualified prior statements 
contained in other Court decisions indicating that "something 
more than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'," and that 
"[a]n opinion by a mental health professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  The Court stated 
that these quoted categorical statements were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  To that extent, the Court found that the above 
categorical statements in Moreau, and other cases where that 
may have been in accordance, are not operative.  In addition, 
the Court noted that in two places MANUAL M21-1, Part III, 
5.14, appeared improperly to require that the existence of an 
in-service stressor be shown by "the preponderance of the 
evidence."  The Court clearly stated that any such 
requirement would be inconsistent with the benefit of the 
doubt doctrine, which is applicable where the evidence is in 
equipoise. Patton, 12 Vet. App. at 280.

As noted above, in a post-traumatic stress disorder claim 
based on in-service personal assault in the nature of sexual 
harassment such as here, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred. 38 C.F.R. §§ 3.304(f) 
(2003)

The Board finds that the requirements of 38 C.F.R. § 3.159 
regarding the duty to assist and the requirements of 38 
C.F.R. § 3.304(f) have not been met.  All available 
government sources have not been checked in an attempt to 
verify the veteran's claimed stressor.  Further, VA must 
either furnish the evidence of the stressor to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred or 
explain why it does not need to do so.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise her of 
the evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in her possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of her 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request the 
veteran to provide more specific details 
regarding her alleged in-service 
stressors.  

She should be asked to provide, as 
specifically as possible, the dates and 
locations of any and all alleged 
stressors and any other information 
pertinent to verification.

3.  The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such reports.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

If the veteran does in fact allege sexual 
harassment or other personal assault,  
the VBA AMC should afford her the 
opportunity to submit any alternate 
available sources that may provide 
credible support to the in-service sexual 
harassment to support her claim for 
service connection for PTSD, as provided 
in M21-1, Part III, para. 5.14(c).

The veteran should be asked to provide 
any additional information possible 
regarding sexual harassment and to 
identify alternative sources for 
supporting evidence of such reports.  

In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information cannot be conducted.

4.  The VBA AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  The VBA AMC should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.  The summary and 
all associated documents, including a 
copy of this remand, all available 
service records, and any written stressor 
statements should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150, to obtain verification of the 
claimed stressors.

The USASCRUR should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
experiences and stressors.  This should 
include not only the allegations of 
sexual harassment, but also the records 
of any related adjudicative procedures 
that the veteran and the alleged 
offending party may have been involved 
in.  An attempt should also be made to 
contact the U. S. Army Crime Records 
Center and Inspector General of the Army 
Post and the Army Post Equal Employment 
Opportunity Commission (EEOC), where the 
alleged sexual harassment occurred.

6.  Thereafter, regardless of whether 
alleged stressors have been verified, the 
VBA AMC should afford the veteran a VA 
special psychiatric examination by a 
specialist who has not previously 
examined or treated her.  

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
VBA AMC, and any information provided by 
the USASCRUR, and copies of the pertinent 
M21-1 criteria with respect to personal 
assault claims must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that all of the 
foregoing was in fact made available in 
conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD, 
dysthymic disorder, bipolar disorder, 
schizoaffective disorder and any other 
psychiatric pathology found.  The 
examiner should utilize DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  With 
respect to any reported personal 
assaults/harassments in service, the 
examiner is requested to analyze the 
service personnel records in light of the 
examples listed in M21-1, Part III, para. 
5.14(c)(7).  Specifically, the examiner 
should determine whether there is in- 
service and/or post service evidence of 
behavior changes at the time of the 
alleged stressor incident(s), which 
indicate their occurrence. See M21-1, 
Part III, 5.14(c)(7), (8).  

In doing so, the examiner should 
carefully review all of the veteran's 
statements on file regarding the event(s) 
of in-service harassment which may 
include personal assault as well as the 
secondary evidence and evidence of 
behavior changes shown in the service 
personnel records.  

It is requested that the examiner 
interpret the behavior changes and 
evidence pertaining thereto and render an 
opinion whether the behavior changes are 
related to the claimed stressors.

If PTSD is diagnosed, the examiner should 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  Again, if PTSD is diagnosed, 
the examiner must identify the verified 
stressor(s), including pre-service 
stressors alleged by the veteran, 
additional information concerning which 
may have been obtained in pre-service 
documentation and associated with the 
claims file.  

The examiner must be requested to 
determine whether any psychiatric 
disorder(s) diagnosed on examination had 
it onset prior to, during, or after 
service.  It is requested that the 
examiner opine as to whether any 
psychiatric disorder(s) existing prior to 
service was/were aggravated by service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claim.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



